Citation Nr: 18100287
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 13-29 662
DATE:	April 4, 2018
ISSUES DECIDED:	5	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for: overuse syndrome of the right upper extremity, overuse syndrome of the left upper extremity, obstructive sleep apnea, left upper extremity peripheral neuropathy, and right upper extremity peripheral neuropathy are denied.  
FINDINGS OF FACT
1. The probative, competent evidence is against a finding that the Veterans overuse syndrome of the right upper extremity is related to active duty service or to another service-connected disability.
2. The probative, competent evidence is against a finding that the Veterans overuse syndrome of the left upper extremity is related to active duty service or to another service-connected disability.
3.  The probative, competent evidence is against a finding that the Veterans obstructive sleep apnea is related to active duty service or to another service-connected disability.  
4. The probative, competent evidence is against a finding that the Veteran has left upper extremity peripheral neuropathy that is related to active duty service or to another service-connected disability.
5. The probative, competent evidence is against a finding that the Veteran has right upper extremity peripheral neuropathy that is related to active duty service or to another service-connected disability.
CONCLUSIONS OF LAW
1. The criteria for entitlement to service connection for overuse syndrome of the right upper extremity have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  
2. The criteria for entitlement to service connection for overuse syndrome of the left upper extremity have not been satisfied.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310. 
3.  The criteria for entitlement to service connection for obstructive sleep apnea have not been satisfied.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310. 
4. The criteria for entitlement to service connection for left upper extremity peripheral neuropathy have not been satisfied.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 
5. The criteria for entitlement to service connection for right upper extremity peripheral neuropathy have not been satisfied.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran has active duty service in the United States Army from January 1971 to December 1973, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in September 2017.
The claims related to overuse syndrome of the upper extremities have been added to the appeal as they were reasonably raised in connection with the other claims for service connection for upper extremity symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veterans claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the record).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Service Connection
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for certain chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
1. Peripheral neuropathy, bilateral upper extremities
The Veteran has asserted that he has peripheral neuropathy of the upper extremities that is related to his service-connected diabetes mellitus.  Specifically, he has claimed that his upper extremity peripheral neuropathy is related to his service-connected diabetic neuropathy; the Board notes that the Veterans private treatment provider submitted a statement that his lower extremity peripheral neuropathy was due to his service-connected diabetic neuropathy.  The Veterans private neurologist had opined that the Veterans tingling and numbness symptoms in the upper extremities were due to overuse syndrome, and based on this the Agency of Original Jurisdiction inferred a separate claim for each upper extremity as discussed in a following section.  
Entitlement to service connection requires a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Preliminarily, the Board notes that the Veterans treatment records throughout the period on appeal reflect no definitive diagnosis of an upper extremity peripheral neuropathy disability.  The Veteran has had consistent treatment through VA but there has never been a diagnosis of upper extremity peripheral neuropathy.  The Veteran has been diagnosed with diabetic neuropathy that affects the lower extremities, but there is no evidence of a diagnosis in the upper extremities.  As noted, the Veterans private treatment provider indicated that the Veterans tingling and numbness symptoms in the upper extremities were due to overuse, rather than neuropathy.  There is no other evidence that has been submitted which documents an upper extremity peripheral neuropathy disability.  
The Board notes that when the Veteran underwent VA examination in connection with this claim in January 2018, the VA examiner performed a physical examination of the Veteran and noted that the Veteran had no pain, paresthesias, or numbness in the upper extremities; he had full strength and sensation, and his Phalens and Tinels signs were negative.  All of his upper extremity nerves were normal.  The VA examiner ultimately opined that the Veteran did not have neuropathy in the upper extremities.  
The Veteran has not pointed to any evidence of upper extremity peripheral neuropathy.  The Board notes that these issues were remanded to obtain the Veterans private treatment notes, but these were not submitted as of the date of this decision.  The Board concedes that the Veteran has symptoms of tingling and numbness in the upper extremities, but these do not appear to be due to neuropathy according to the medical evidence. 
Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a bilateral upper extremity peripheral neuropathy disability.
To the extent that the Veteran has contended that he has an upper extremity peripheral neuropathy disability, he has not shown that he has specialized training sufficient to diagnose this disability or to determine etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report observable symptomatology such as numbness and tingling, the diagnosis of an upper extremity peripheral neuropathy disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of an upper extremity peripheral neuropathy disability, it is unnecessary to address the remaining elements of the claim for direct service connection or secondary service connection.  See Brammer, 3 Vet. App. at 225.  
Accordingly, the Board finds that the preponderance of the evidence is against the claims, and entitlement to service connection for bilateral upper extremity peripheral neuropathy disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
2.  Overuse syndrome of the bilateral upper extremities
As it pertains to a current disability, the Board notes that there are no medical records diagnosing the Veteran with overuse syndrome in the bilateral upper extremities, but the Veteran reported that his private treatment provider told him his upper extremity symptoms were due to overuse.  As stated, the Veteran was provided an opportunity to submit his private treatment notes but did not do so.  The Veteran was given an arm band which was generally used to treat tennis elbow (akin to overuse syndrome), and the Veteran reported that this helped his symptoms.  
As it pertains to an in-service event or injury, the treatment notes are silent for any symptoms of, or treatment for, a bilateral upper extremity disability.  The Veteran asserted that his upper extremity symptoms began in approximately 2011, more than 35 years after separation from service.  He has never claimed that his arm disability began in service, but rather that it began as a result of his service-connected diabetes mellitus.  Therefore, the inquiry must turn to whether the Veterans overuse syndrome is caused or aggravated by his service-connected diabetes mellitus.  
The only available evidence addressing this issue is the January 2018 VA examination.  As previously discussed, the Veteran did not have any upper extremity neuropathy symptoms on the physical examination.  The Veteran relayed that after service he worked in state agencies for many years before beginning to work in the United States Post Office.  He indicated that he had been on medical leave for several months because of pain in the hands caused by his rheumatoid arthritis, and that he was no longer having the pain and numbness symptoms in the upper extremities because he was not scanning mail.  The Veteran also indicated that he was using the arm band which was helping his symptoms.  Although the VA examiner did not provide an opinion as to whether the Veterans overuse disability was related to his diabetes mellitus, the Board notes that the Veteran did not have symptoms of pain and numbness at the time of the VA examination due to not working and having arm band treatment.  His VA examination was devoid of upper extremity symptoms which would have formed a basis for a nexus opinion for secondary service connection.  The Board can point to no other evidence which would suggest a nexus between his overuse disability and service-connected diabetes mellitus.  While the Board notes that the Veteran may have had upper extremity symptoms, they seemed to dissipate with treatment and stopping work.  
Again, to the extent that the Veteran has contended that his overuse disability is related to service or to another service-connected disability, he has not shown that he has specialized training sufficient to diagnose this disability or to determine etiology.  See Jandreau, 492 F.3d at 1376-77.  In this regard, while the Veteran is competent to report observable symptomatology such as numbness and tingling, the diagnosis and nexus of an upper extremity overuse disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of such disability is not competent medical evidence.  
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against these claims, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.
 
3. Obstructive sleep apnea
As it pertains to a current disability, the Veteran has been diagnosed during the course of the appeal with obstructive sleep apnea that has been confirmed by a sleep study.  Therefore, the Board finds that there is a current disability for service connection purposes.
As it pertains to an in-service event or injury, the Veterans service treatment notes are silent for any diagnosis or treatment of sleep apnea.  The Veterans separation examination showed no evidence of a sleep deficit which would have suggested sleep apnea.  In fact, the Veteran was not diagnosed with sleep apnea until 2012, more than 35 years after separation from service; he did not report having any sleep symptoms until 2002.  The Veteran has not contended that he developed sleep apnea during service, but rather as a result of his service-connected diabetes mellitus.  He has submitted articles describing the relationship between diabetes mellitus and sleep apnea.  Therefore, the inquiry must shift to whether the Veterans sleep apnea is caused or aggravated by one of his service-connected disabilities.  
The Veteran underwent VA examination in connection with his claim in January 2018, pursuant to the Boards September 2017 remand directive.  At the time the Veteran reported that he had difficulty sleeping due to nightmares beginning in 2002, and that in 2012 he was diagnosed with sleep apnea after a sleep study.  He was prescribed a CPAP machine but he asserted that he does not use it; the Veteran reported consistent poor sleeping since his diagnosis.  The VA examiner confirmed the sleep apnea diagnosis, but opined that this disability was not related to service because it had not been diagnosed during service, and the Veteran did not complain of sleep difficulties in 2002.  The VA examiner also opined that the Veterans sleep apnea was not related to one of his service-connected disabilities.  He noted that sleep apnea is caused by an anatomical condition where there is an obstruction of the upper airway during sleep, and that diabetes mellitus was less likely to be responsible for anatomical changes causing obstruction of the upper airway.  The VA examiner reasoned that the Veterans diabetes mellitus with hypertension had been under control without a need to adjust the medication throughout the period on appeal.  Moreover, the VA examiner noted that the Veteran had consistently mild sleep apnea with no increase or decrease in symptoms since 2012, which contradicted a finding of a worsening in that disability due to diabetes mellitus.  
In reviewing the sum of the evidence, the Board finds that the preponderance of it is against a finding of a nexus between the Veterans sleep apnea and his service-connected diabetes mellitus.  Although the Veteran has submitted articles describing a relationship between the two maladies, these findings are general and do not provide a specific opinion as to the Veterans disabilities.  In contrast, the January 2018 VA examiner provided sound rationale with references to treatment notes in finding that the Veterans sleep apnea was not related to service or caused or aggravated by his service-connected diabetes mellitus.  The Board affords the January 2018 VA examiners opinion great weight.  There is no other medical evidence of record discussing a nexus between the Veterans sleep apnea and active duty service or another service-connected disability.  
While the Veteran believes that his current sleep apnea is related to his service-connected diabetes mellitus, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a sleep disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his sleep disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current sleep disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.




(CONTINUED ON NEXT PAGE)
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against this claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

